Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2020 was considered by the examiner.


Drawings
The drawings are objected to because the following figure(s) is/are unreadable and/or are unsatisfactory for reproduction: Figs. 4A-C, 5A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claims 1, 18, 21, and 24 describe the abstract idea of determining parameters and comparing said parameters to assess disease. Specifically, claims 1, 18, and 21 recite:
“a) determining a qualimetric activity parameter for cognition and/or fine motoric activity from a preexisting dataset of cognition and/or fine motoric activity measurements from the subject using a mobile device; and 
b) comparing the determined qualimetric activity parameter to a reference, whereby the cognition and movement disease or disorder is assessed.”
Claim 24 recites:
“a) using a mobile device to obtain a dataset of cognition and/or fine motor activity measurements from the subject; 
b) determining a qualimetric activity parameter for cognition and/or fine motor activity from the dataset; 
c) comparing the qualimetric activity parameter to a reference; and 
d) using the comparison of step c) to assess the subject for the cognition and movement disease or disorder.”
	The steps of determining, comparing, and assessing describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to determine parameters and compare said parameters to assess disease. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claims 1 and 24 do not recite any additional elements. 
Claim 18 recites:
“a processor; 
a sensor; 
a database; and 
software tangibly embedded on said mobile device, the software configured to:”
  Claim 21 recites:
“a mobile device having a sensor; and 
a remote device having a processor, a database, and software tangibly embedded on the remote device, the software configured to:”
The processor, sensor, database, mobile device, and associated software are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec P 36-37, 130-131, 230-231] such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The processor, sensor, database, mobile device, and associated software are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept. Well-understood, routine, and conventional elements cannot provide significantly more.
Dependent claims 2-17, 19-20, 22-23, and 25-28 do not add “significantly more” to the eligibility of their respective independent claims and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 2-17, 19-20, 22-23, and 25-28 as well.  	
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
	Accordingly, claims 1-28 are directed to an abstract idea without significantly more. Therefore claims 1-28 are rejected under 35 U.S.C. § 101.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-11, and 13-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (U.S. Patent Application Publication No. 20050107682) in view of Wei (U.S. Patent Application Publication No. 20160364549).
Regarding claim 1, Rao teaches a method of assessing a cognition and movement disease or disorder in a subject suspected to suffer therefrom, the method comprising:
a) determining a qualimetric activity parameter for cognition and/or fine motoric activity from a preexisting dataset of cognition and/or fine motoric activity measurements from the subject [P 16, 26] (Rao teaches generating neural activity data, which is interpreted as determining a qualimetric parameter for cognition; Rao also teaches that this data is stored in a database for performing such tasks, and thus teaches a preexisting dataset); and 
b) comparing the determined qualimetric activity parameter to a reference, whereby the cognition and movement disease or disorder is assessed [P 26] (Rao teaches comparing neural activity data to a normative standard, which is interpreted as a reference, to assess effectiveness or a therapy, which is interpreted as assessing a cognition or movement disease or disorder).
Rao may not explicitly teach:
using a mobile device  
However, Wei teaches:
using a mobile device [P 118] (Wei teaches generating data using a mobile device)
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System and method for patient behavior and health monitoring as taught by Wei with the fMRI system for use is assessing the efficacy of therapies in treating CNS disorders taught by Rao with the motivation of collecting and processing data using mobile devices thereby improving convenience and efficiency of medical condition assessment.
Regarding claim 2, Rao and Wei teach the method of claim 1, wherein the cognition and movement disease or disorder is a disease or disorder of the central and/or peripheral nervous system affecting the pyramidal, extrapyramidal, sensory or cerebellar system, or a neuromuscular disease or is a muscular disease or disorder [P 8] (Rao teaches assessing central nervous system abnormalities such as Alzheimer’s, Parkinson’s, Huntington’s, Multiple Sclerosis, and Attention Deficit Hyperactivity Disorder).
Regarding claim 3, Rao and Wei teach the method of claim 2, wherein the cognition and movement disease or disorder is selected from the group consisting of: multiple sclerosis (MS), neuromyelitis optica (NMO) and NMO spectrum disorders, stroke, a cerebellar disorder, cerebellar ataxia, spastic paraplegia, essential tremor, myasthenia and myasthenic syndromes or other forms of neuromuscular disorders, muscular dystrophy, myositis or other muscular disorders, a peripheral neuropathy, cerebral palsy, extrapyramidal syndromes, Parkinson's disease, Huntington's disease, Alzheimer's disease, other forms of dementia, leukodystrophies, autism spectrum disorders, attention-deficit disorders (ADD/ADHD), intellectual disabilities as defined by DSM-5, impairment of cognitive performance and reserve related to aging, Parkinson's disease, Huntington's disease, a polyneuropathy, motor neuron diseases and amyotrophic lateral sclerosis (ALS) [P 8] (Rao teaches assessing central nervous system abnormalities such as Alzheimer’s, Parkinson’s, Huntington’s, Multiple Sclerosis, and Attention Deficit Hyperactivity Disorder).
Regarding claim 4, Rao and Wei teach the method of claim 1, wherein the qualimetric activity parameter is a cognitive qualimetric activity parameter indicative of fluctuations in neurocognitive functions, a hand/arm function qualimetric activity parameter indicative of fluctuations in manual dexterity or an ambulation qualimetric activity parameter indicative of movement fluctuations [P 6] (Rao teaches measuring hemodynamic changes reflecting neural activity, which is interpreted as a cognitive qualimetric activity parameter indicative of fluctuations in neurocognitive functions).
Regarding claim 5, Rao and Wei teach the method of claim 1, wherein the dataset of cognition and/or fine motoric activity measurements comprises data from a pinching test performed on a sensor surface of the mobile device and/or from a U-turn test (UTT), a 2-minute walk test (2MWT), a static balance test (SBT) or continuous analysis of gait (CAG) from passive monitoring [P 111] (Wei teaches analyzing patient gait patterns).
Obviousness for combining the teachings of Rao and Wei is discussed above for claim 1 and is incorporated herein.
Regarding claim 7, Rao and Wei teach the method of claim 1, further comprising adapting the mobile device for carrying out one or more of UTT, 2MWT, SBT, CAG, Draw a Shape, Pinching and IPS tests [P 118] (Wei teaches that the data collection is performed using a mobile device).
Obviousness for combining the teachings of Rao and Wei is discussed above for claim 1 and is incorporated herein.
Regarding claim 8, Rao and Wei teach the method of claim 7, wherein the mobile device is a smartphone, smartwatch, wearable sensor, portable multimedia device or tablet computer [P 49, 52] (Wei teaches that the mobile device may be a wearable device or smart phone).
Obviousness for combining the teachings of Rao and Wei is discussed above for claim 1 and is incorporated herein.	Regarding claim 9, Rao and Wei teach the method of claim 1, wherein the reference is a reference qualimetric activity parameter for cognition and/or fine motoric activity derived from a dataset of cognition and/or fine motoric activity measurements obtained from the subject at a time point prior to the time point when the dataset of cognition and/or fine motoric activity measurements referred to in step a) has been obtained from the subject [P 10, 26] (Rao teaches that the standard to which measurements are compared is derived, in part, from patient baseline and therapy-dependent measurements stored in a database).
Regarding claim 10, Rao and Wei teach the method of claim 9, wherein a worsening between the determined qualimetric activity parameter and the reference is indicative of a subject that suffers from the cognition and movement disease or disorder [P 8, 26, 31] (Rao teaches comparing neural activity data to a normative standard and that this comparison may be used for diagnostics).
Regarding claim 11, Rao and Wei teach the method of claim 1, wherein the reference is a reference qualimetric activity parameter for cognition and/or fine motoric activity derived from a dataset of cognition and/or fine motoric activity measurements obtained from a subject or group of subjects known to suffer from the cognition and movement disease or disorder [P 10, 26] (Rao teaches that the standard to which measurements are compared is derived, in part, from data related to patients known to suffer from the disease or disorder).
Regarding claim 13, Rao and Wei teach the method of claim 1, wherein the reference is a reference qualimetric activity parameter for cognition and/or fine motoric activity derived from a dataset of cognition and/or fine motoric activity measurements obtained from a subject or group of subjects known not to suffer from the cognition and movement disease or disorder [P 34-37] (Rao teaches the use of control subjects, which are interpreted as subject known not to suffer from the disease or disorder).
Regarding claim 14, Rao and Wei teach the method of claim 13, further comprising, when the determined qualimetric activity parameter is worsened compared to the reference, indicating that the subject suffers from the cognition and movement disease or disorder [P 8, 26, 31] (Rao teaches comparing neural activity data to a normative standard and that this comparison may be used for diagnostics).
Regarding claim 15, Rao and Wei teach a method for recommending a therapy for a cognition and movement disease or disorder, comprising performing the method of claim 1 and performing the further step of recommending the therapy when the cognition and movement disease or disorder is assessed [P 93] (Wei teaches recommending medical interventions).
Obviousness for combining the teachings of Rao and Wei is discussed above for claim 1 and is incorporated herein.
Regarding claim 16, Rao and Wei teach a method for determining efficacy of a therapy against a cognition and movement disease or disorder, comprising performing the method of claim 1 and performing the further step of 
determining a therapy response when improvement of the cognition and movement disease or disorder occurs in the subject upon therapy and determining a failure of response when worsening of the cognition and movement disease or disorder occurs in the subject upon therapy or when the cognition and movement disease or disorder remains unchanged [P 26-31] (Rao teaches determining a patient’s response to a therapy using the collected data).
Regarding claim 17, Rao and Wei teach a method of monitoring a cognition and movement disease or disorder in a subject, comprising determining whether the cognition and movement disease or disorder improves, worsens or remains unchanged in a subject by carrying out the steps of claim 1 at least twice during a predefined monitoring period [P 10, 101] (Wei teaches continually collecting and analyzing data).
Obviousness for combining the teachings of Rao and Wei is discussed above for claim 1 and is incorporated herein.
Regarding claim 18, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.  
Regarding claim 19, Rao and Wei teach The mobile device of claim 18, wherein the software is further configured to identify a subject suffering from a cognition and movement disease or disorder [P 8, 26, 31] (Rao teaches comparing neural activity data to a normative standard and that this comparison may be used for diagnostics relating to central nervous system abnormalities).	Regarding claim 20, Rao and Wei teach the mobile device of claim 18, the device being configured for monitoring a subject suffering from a cognition and movement disease in at least one of the following settings: investigating drug efficacy; clinical trials; facilitating and/or aiding therapeutic decision making; supporting hospital management; supporting rehabilitation measure management, supporting health insurances assessments and management; supporting decisions in public health management; and life style and/or therapy recommendations [P 20] (Rao teaches that the systems and methods disclosed may be used to assess therapy efficacy).	Regarding claim 21, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Regarding claim 22, the claim is analogous to claim 19, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 19. 
Regarding claim 23, the claim is analogous to claim 20, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 20. 
Regarding claim 24, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Regarding claim 25, the claim is analogous to claim 15, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 15. 
Regarding claim 26, Rao and Wei teach the method of claim 25, wherein the therapy comprises at least one of drug-based therapies, surgeries, psychotherapy, physical therapy, lifestyle changes, rehabilitation measures, and dietary changes [P 8] (Rao teaches that the systems and methods can be used to assess efficacy of drug-based therapies).
Regarding claim 27, Rao and Wei teach the method of claim 26, wherein the therapy is drug-based and the drug is selected from the group consisting of: interferon beta-la, interferon beta-lb, glatiramer acetate, mitoxantrone, natalizumab, fingolimod, teriflunomide, dimethyl fumarate, alemtuzumab, daclizumab, thrombolytic agents, recombinant tissue plasmin activator, acetylcholinesterase inhibitors, tacrine, rivastigmine, galantamine, donepezil, NMDA receptor antagonists, memantine, non-steroidal anti-inflammatory drugs, dopa carboxylase inhibitors, levodopa, tolcapone, entacapone, dopamine antagonists, bromocriptine, pergolide, pramipexole, ropinirole, piribedil, cabergoline, apomorphine, lisuride, MAO-B inhibitors, safinamide, selegiline, rasagiline, amantadine, anticholinergics, tetrabenazine, neuroleptics, benzodiazepines and riluzole [P 37] (Rao teaches evaluation of Levodopa).
Regarding claim 28, Rao and Wei teach the method of claim 25, wherein the efficacy of the therapy is determined by repeating steps (a) through (d) [Claim 17] (Rao teaches that assessing efficacy is achieved by obtaining cognitive activity data, determining a parameter, comparing the parameter to a reference, and assessing the disorder or disease).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (U.S. Patent Application Publication No. 20050107682) in view of Wei (U.S. Patent Application Publication No. 20160364549) as applied to claim 1 above, and further in view of Cadavid (U.S. Patent Application Publication No. 20150220693).
Regarding claim 6, Rao and Wei may not explicitly teach the method of claim 1, wherein the dataset of cognition activity measurements comprises data from an Information Processing Speed (IPS) test on a sensor surface of the mobile device.
However, Cadavid teaches the method of claim 1, wherein the dataset of cognition activity measurements comprises data from an Information Processing Speed (IPS) test on a sensor surface of the mobile device [P 95] (Cadavid teaches performing information processing speed tests).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Disease progression parameters and uses thereof for evaluating multiple sclerosis as taught by Cadavid with the method taught by Rao and Wei with the motivation of improving scoring and diagnosis accuracy [P 5].
Regarding claim 12, Rao and Wei may not explicitly teach the method of claim 11, further comprising, when the determined qualimetric activity parameter is essentially identical to the reference, indicating that the subject suffers from the cognition and movement disease or disorder.
However, Cadavid teaches the method of claim 11, further comprising, when the determined qualimetric activity parameter is essentially identical to the reference, indicating that the subject suffers from the cognition and movement disease or disorder [P 84, 301-321] (Cadavid teaches determining disease states by comparing patient scores to standards and that the determination includes identifying values greater than or equal to a reference or standard).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Disease progression parameters and uses thereof for evaluating multiple sclerosis as taught by Cadavid with the method taught by Rao and Wei with the motivation of improving scoring and diagnosis accuracy [P 5].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Warkentin (U.S. Patent Application Publication No. 20100298649) teaches systems and methods for assessment of the aging brain and its brain disease induced brain dysfunctions by speech analysis.
Albert (U.S. Patent Application Publication No. 20120330182) teaches systems and methods for motor and cognitive analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244. The examiner can normally be reached Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.F.D./Examiner, Art Unit 3626   


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626